813 F.2d 1229Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Allen Lee BARTLETT, Defendant-Appellant.
No. 86-7294.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1987.Decided March 9 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Allen Lee Bartlett, appellant pro se.
Ruth Lynette Ranson, Assistant United States Attorney, for appellee.
PER CURIAM:


1
Allen Lee Bartlett, a federal inmate, appeals from the district court's denial of his motion to correct or reduce his sentence pursuant to Fed.  R. Crim.  P. 35.  We affirm.


2
Bartlett pled guilty to conspiring to commit murder in furtherance of a criminal enterprise in violation of 18 U.S.C. Sec. 1952B(a) (5).  He received a sentence of ten years' imprisonment and a judgment of $5,000 restitution to be paid to the victim's family.  Bartlett then timely filed a motion for correction and reduction of sentence, which was denied by the district court.  In his motion, Bartlett asserts that he lied when he pled guilty.  He now seeks to withdraw his guilty plea and to have his sentence corrected by having it set aside.  Rule 35(a) permits the district court to correct an illegal sentence;  Rule 35 (b) permits the court to reduce a valid sentence upon motion filed within 120 days after sentence is imposed.  An attempt to withdraw a guilty plea, however, is governed by Rule 32 (d), which provides that after sentencing a plea may be set aside only on direct appeal or by motion under 28 U.S.C. Sec. 2255.  Because the sentence imposed was within the statutory limits set for the crime to which Bartlett pled guilty, we find that the district court did not abuse its discretion in denying the requested relief under Rule 35.  In the absence of an abuse of discretion, the decision will not be disturbed.  United States v. Stumpf, 476 F.2d 945 (4th Cir. 1973).


3
Accordingly, we affirm the district court's decision and dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.